DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is responsive to the correspondence filled on 7/21/21.
Claims 1-44 are presented for examination.

IDS Considerations

The information disclosure statement (IDS) submitted on 6/13/19 and 2/21/19 are being considered by the examiner as the submission is in compliance with the provisions of 37 CFR 1.97.

Continued examination under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/21/21 has been entered.

Response to Arguments


Applicant's arguments filed 7/21/21 with respect to claims 1-44 have been considered but are moot in view of the new ground(s) of rejection. Applicant's arguments filed 7/21/21 with respect to claims 1-44 has been considered but tare not persuasive, arguments are addressed in advisory action dated 7/1/21. As stated TV broadcasting of Stadai involves both audio and video signals and the details of audio/video signaling explained in Galligan Fig. 3-8 Col. 6 line 23-64. So the combined teaching of Stadai and Galligan will accommodate claim with predictable results.

	Applicant argued in page 13-14 that prior arts do not teach “insert the audio signal frame into an area of a video signal, wherein the inserted area of the video signal is not an area of line and field synchronization or an area of effective video; 

Examiner disagree on this because applicant argument is not related to claim language. Carter FIG. 4 shows sync field area is separate from video data area, because Carter col. 5 line 10-40 the DTV signal is formatted into frames, which are further divided into fields, segments and symbols. The data field structure breakdown is shown in diagram 300 of FIG. 4. Carter FIG. 4. Carter col. 5 line 10-22 the remaining 312 segments contain the payload audio and video information.

Applicant argued in page 15 that prior arts do not teach wherein the frame header is detected upon a determination that a correlation parameter included in an effective window exceeds threshold, the correlation parameter representing a similarity 

Examiner disagree on this because Stadali [0234-0236] teach tracking frame based on correlation threshold. Galligan Fig. 3-8 Col. 6 line 23-64 teach generating audio/video frame header. The combined teaching of Stadai and Galligan meets claim limitation with predictable results.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 5, 7, 10-12, 16, 20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Stadali (U.S. Pub. No. 20160182189 A1), in view of Carter (U.S. Pub. No. 9213083 B1), further in view of Galligan (U.S. Pub. 9166864 B1).

Regarding to claim 1, 11 and 22:

22. Stadali teach a system, comprising: at least one storage medium including a set of instructions (Stadali [0294] Depending on certain implementation requirements, embodiments of the invention can be implemented in hardware or in software. The implementation can be performed using a digital storage medium, for example a floppy disk, a DVD, a CD, a ROM, a PROM, an EPROM, an EEPROM or a FLASH memory, having electronically readable control signals stored thereon, which cooperate (or are capable of cooperating) with a programmable computer system such that the respective method is performed) for transmitting data; and (Stadali [0092] FIG. 5A shows a schematic block diagram of a DVB-S2 conform transmitter structure to provide an overview of a possible application and according to FIG. 5A, a DVB-S2 System (transmitter side) typically comprises a sequence of functional blocks as described below. Sub-systems that are drawn in dotted outline are not relevant for single transport broadcasting applications.)
at least one processor configured to communicate with the at least one storage medium, (Stadali [0302] a further embodiment comprises a computer having installed thereon the computer program for performing one of the methods described herein)
wherein when executing the set of instructions, the at least one processor is configured to cause the system to: (Stadali [0300] a data stream or a sequence of signals representing the computer program for performing one of the methods described herein. The data stream or the sequence of signals may for example be configured to be transferred via a data communication connection, for example via the Internet)
and including ai least one autocorrelation and cross-correlation sequence, (Stadali Fig. 15 [0158] Content of the core signaling elements: The field(s) SOSF (Start-Of-Super -Frame) has the following properties or comprises, for example: [0159] a sequence with good cross-correlation or auto-correlation properties [0160] length of 190 symbols The SFH (Super -Frame Header) may comprises, for example: [0161] 11 bit: pointer to the first PLH (counting in CUs, since start of super -frame) [0162] 1 bit: pilots==ON/OFF in the corresponding super -frame)
wherein the frame header is detected upon a determination that a correlation
parameter included in an effective window exceeds a threshold. (Stadali


    PNG
    media_image1.png
    151
    459
    media_image1.png
    Greyscale

SNR is correlation parameter, because Stadali [0242] the payload with common SNR requirements are transmitted in the legacy framing format=legacy PLH (L-PLH)+payload part, as schematically illustrated in FIG. 9A). [0245] FIG. 10 schematically illustrates the effect of different thresholds (SNR conditions) for SOSF, SFH, PLH, and XFECFRAMEs for a super-frame with spreading activated. Based on different SNR correlation parameter, different frames are detected identified by their header type)

Stadali do not explicitly teach generate an audio signal frame including at least a frame header and frame data, the frame header being a sign of the audio signal frame and the frame data including audio data of the audio signal frames: transmit the video signal having the audio signal frame to another device, insert the audio signal frame into an area of a video signal, wherein the inserted area of the video signal is not an area of line and field synchronization or an area of effective video; the correlation parameter representing a similarity between part of known sequence and part of the audio signal frame within the effective window.

However Carter teach insert the audio signal frame into an area of a video signal, (Carter FIG. 4. Carter col. 5 line 10-22 the remaining 312 segments contain the payload audio and video information)
wherein the inserted area of the video signal is not an area of line and field synchronization or an area of effective video; (Carter FIG. 4 shows sync field area is separate from video data area, because Carter col. 5 line 10-40 the DTV signal is formatted into frames, which are further divided into fields, segments and symbols. The data field structure breakdown is shown in diagram 300 of FIG. 4. Two fields comprise a data frame, each field having duration of 24.2 ms. Each field contains 313 data segments, where the first segment is called a field synchronization data segment, and the remaining 312 segments contain the payload audio and video information. This field synchronization data segment holds a unique synchronizing signal that contains the training signal for the receiver equalizer. The pertinent part of the data field for the purposes discussed herein is this field synchronization data segment)
the correlation parameter representing a similarity between part of known sequence (Carter FIG. 9 col. 1, line 65-67 shows graphs illustrating the cross-correlation between the known PN sequence and 100 ms of received DTV signals at the monitor receiver and mobile receiver. Carter Col. 3 line 32-36 by cross-correlating each received signal against a known recurring pseudorandom (PN) sequence, relative transit time information can be determined. This timing information is then used to estimate the mobile receiver's range to the DTV transmitter)
and part of the audio signal frame within the effective window. (Carter FIG. 4. Carter col. 5 line 10-22 the remaining 312 segments contain the payload audio and video information)

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Stadali, further incorporating Carter in video/camera technology. One would be motivated to do so, to incorporate the inserted area of the video signal is not an area of line and field synchronization or an area of effective video. This functionality will bring efficiency to the system.

The combination of Stadali and Carter do not explicitly teach generate an audio signal frame including at least a frame header and frame data, the frame header being a sign of the audio signal frame and the frame data including audio data of the audio signal frames: transmit the video signal having the audio signal frame to another device.

However Galligan teach generate an audio signal frame including at least a frame header and frame data, the frame header being a sign of the audio signal frame and the frame data including audio data of the audio signal frames: (Galligan Fig. 3-8 Col. 6 line 23-64)
transmit the video signal having the audio signal frame (Galligan Fig. 3-8 Col. 6 line 23-64) to another device. (Galligan Fig. 11 Col. 13 line 45-55 computing objects or devices 1120, 1122, 1124, 1126, 1128, etc. can be thought of as clients and computing objects 1110, 1112, etc. can be thought of as servers where computing objects 1110, 1112, etc. provide data services, such as receiving data from client computing objects or devices 1120, 1122, 1124, 1126, 1128, etc., storing of data, processing of data, transmitting data to client computing objects or devices 1120, 1122, 1124, 1126, 1128, etc., although any computer can be considered a client, a server, or both, depending on the circumstances)

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Stadali, further incorporating Carter and Galligan in video/camera technology. One would be motivated to do so, to incorporate generate an audio signal frame including at least a frame header and frame data, the frame header being a sign of the audio signal frame and the frame data including audio data of the audio signal frames. This functionality is needed in audio/video broadcasting and media streaming.

Regarding to claim 2-3 and 12:

3. (Cancelled)

Regarding to claim 5:

5. Stadali teach the method of claim 1, wherein the audio signal frame is processed by a shaping filter, the shaping filter including a raised cosine shaping filter. (Stadali [0102] Base-Band Filtering and Quadrature Modulation shall be applied, to shape the signal spectrum (squared-root raised cosine, roll-off factors 0.35 or 0.25 or 0.20) and to generate the RF signal)

Regarding to claim 7 and 16:

7. Stadali teach the method of claim 1, wherein the autocorrelation (Stadali Fig. 15 [0158] Content of the core signaling elements: The field(s) SOSF (Start-Of-Super -Frame) has the following properties or comprises, for example: [0159] a sequence with good cross-correlation or auto-correlation properties [0160] length of 190 symbols The SFH (Super -Frame Header) may comprises, for example: [0161] 11 bit: pointer to the first PLH (counting in CUs, since start of super -frame) [0162] 1 bit: pilots==ON/OFF in the corresponding super -frame) 

and crosscorrelation sequence is a Pseudo-Noise (PN) sequence or a Gold sequence.

However Carter teach and crosscorrelation sequence is a Pseudo-Noise (PN) sequence or a Gold sequence. (Carter col. 3 line 32-40 by cross-correlating each received signal against a known recurring pseudorandom (PN) sequence, relative transit time information can be determined)

Regarding to claim 10 and 20:

10. Stadali teach the method of claim 1, wherein the frame data are encoded according to a spread spectrum coding method or a channel coding method. (Stadali [0114] the low-SNR-robustness is achieved by using BPSK and repetition of the XFECFRAMEs by means of coupling SF PL-Frames. Five repetitions of the PL-Header are defined for those frames necessitating the robustness. However, it is proposed that the repetitions can be placed in the padding field of the (previous) BB-Frame, i.e. together with the raw data before channel coding)

Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Stadali (U.S. Pub. No. 20160182189 A1), in view of Carter (U.S. Pub. No. 9213083 B1), further in view of Galligan (U.S. Pub. 9166864 B1) and Trans (U.S. Pub. No. 20030016770 A1).

Regarding to claim 4 and 14:

4. Stadali teach the method of claim 1, Stadali do not explicitly teach wherein an audio of the audio signal frame is modulated based on a multilevel baseband method.

However Trans teach wherein an audio of the audio signal frame is modulated based on a multilevel baseband method. (Trans [0724] For the Com2000.TM. Multi-Gigabit signal coding system, the selected multi-channel baseband signal scheme is SPAM-5, which capitalize the precision phase and amplitude controls of the signal, uses both Synchronous and Partial Response or phase delay features of the multi-level Pulse Amplitude Modulation signal scheme.)

The motivation for combining Stadali, Carter and Galligan as set forth in claim 1 is equally applicable to claim 4. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Stadali, further incorporating Carter, Galligan and Trans in video/camera technology. One would be motivated to do so, to incorporate an audio of the audio signal frame is modulated based on a multilevel baseband method. This functionality will bring efficiency to the system.

Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Stadali (U.S. Pub. No. 20160182189 A1), in view of Carter (U.S. Pub. No. 9213083 B1), .

Regarding to claim 6 and 15:

6. Stadali teach the method of claim 1, Stadali do not explicitly teach wherein the inserted area of the video signal is one of: an area between an end of a color synchronization of a video active line and a cut-off point of a line blanking area, an area between an end of the color synchronization of a blanking line and the cut-off point of a line blanking area, or an effective area of a blanking line.

However Matsubayashi teach wherein the inserted area of the video signal is one of: an area between an end of a color synchronization of a video active line and a cut-off point of a line blanking area, an area between an end of the color synchronization of a blanking line and the cut-off point of a line blanking area, or an effective area of a blanking line. (Matsubayashi [0374] FIG. 26 is a diagram showing a line structure and a pixel structure of one frame that is transmitted by the transmission structure of this embodiment. Video data to be transmitted (main video data) is uncompressed data to which a vertical blanking area and a horizontal blanking area are added. In the example of FIG. 26, pixel data of 480 lines.times.720 pixels is shown as an example of a video area to be displayed (area indicated as active video area), and the number of lines and the number of pixels including the blanking areas are 

The motivation for combining Stadali, Carter and Galligan as set forth in claim 1 is equally applicable to claim 6. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Stadali, further incorporating Carter, Galligan and Matsubayashi in video/camera technology. One would be motivated to do so, to incorporate the inserted area of the video signal is one of: an area between an end of a color synchronization of a video active line and a cut-off point of a line blanking area, an area between an end of the color synchronization of a blanking line and the cut-off point of a line blanking area, or an effective area of a blanking line. This functionality will bring efficiency to the system.

Claims 8-9 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Stadali (U.S. Pub. No. 20160182189 A1), in view of Carter (U.S. Pub. No. 9213083 B1), further in view of Galligan (U.S. Pub. 9166864 B1) and Furukawa (U.S. Pub. No. 20110051863 A1).

Regarding to claim 8 and 17:

8. Stadali teach the method of claim 1, including at least one autocorrelation and cross-correlation sequence (Stadali Fig. 15 [0158] Content of the core signaling 

Stadali do not explicitly teach wherein the data frame further comprises a frame tail, the frame tail.

However Furukawa teach wherein the data frame further comprises a frame tail, the frame tail. (Furukawa [0040] The flat period can be determined as a period that has an electric power peak showing correlation [] to the front portion of a PN sequence in a frame header of a main wave (or a delayed wave) and corresponds to the range including the electric power peak at the center of the range and extending from the front portion of the frame header to the tail portion of the time length obtained by adding a prefix (A) to the subsequent code sequence (B') (=the same code sequence as the postfix (B) described above), as will be described later with reference to FIG. 8)

The motivation for combining Stadali, Carter and Galligan as set forth in claim 1 is equally applicable to claim 8. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Stadali, further incorporating Carter, Galligan and Furukawa in video/camera 

Regarding to claim 9 and 18:

9. Stadali teach the method of claim 8, Stadali do not explicitly teach wherein the frame tail has same content as the frame header.

However Furukawa teach wherein the frame tail has same content as the frame header. (Furukawa [0040] The flat period can be determined as a period that has an electric power peak showing correlation to the front portion of a PN sequence in a frame header of a main wave (or a delayed wave) and corresponds to the range including the electric power peak at the center of the range and extending from the front portion of the frame header to the tail portion of the time length obtained by adding a prefix (A) to the subsequent code sequence (B') (=the same code sequence as the postfix (B) described above), as will be described later with reference to FIG. 8)

Claims 13 is rejected under 35 U.S.C. 103 as being unpatentable over Stadali (U.S. Pub. No. 20160182189 A1), in view of Carter (U.S. Pub. No. 9213083 B1), further in view of Galligan (U.S. Pub. 9166864 B1) and Eyuboglu (U.S. Pub. No. 5875229 A).

Regarding to claim 13:

13. Stadali teach the method of claim 12, Stadali do not explicitly teach wherein the audio signal frame is non-uniform quantized according to A-law or p-law.

However Eyuboglu teach wherein the audio signal frame is non-uniform quantized according to A-law or p-law. (Eyuboglu col. 5 line 21-27 the analog signal 140 is quantized according to a known set of rules, or a companding algorithm, such as .mu. -law or A -law, which specifies the quantization's amplitude levels among other things. The .mu. -law and A -law quantization rules involve unevenly-spaced quantization steps, i.e., non-uniform quantization, that were chosen to map to the inherent characteristics of speech)

The motivation for combining Stadali, Carter and Galligan as set forth in claim 1 is equally applicable to claim 13. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Stadali, further incorporating Carter, Galligan and Eyuboglu in video/camera technology. One would be motivated to do so, to incorporate the audio signal frame is non-uniform quantized according to A-law or p-law. This functionality will bring efficiency to the system.


21. (Canceled)

23-44 (Canceled)
Allowable subject matter:  

Regarding to claim 19:

Claims 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NASIM NIRJHAR whose telephone number is (571)272-3792.  The examiner can normally be reached on MONDAY-FRIDAY, 9:00 am - 6:30 PM, Alternate Friday, EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Kelley can be reached on (571)272-7331.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/NASIM N NIRJHAR/Primary Examiner, Art Unit 2482